MEMORANDUM**
James K. Boaz appeals the dismissal of his malicious prosecution suit against the defendant, arguing that the district court incorrectly applied Michigan law, rather than California law. California law applies in light of California’s interest in protecting its citizens, including Boaz, from malicious prosecution. See Engel v. CBS, Inc., 981 F.2d 1076, 1081 (9th Cir.1992). More*816over, Boaz did not have minimum contacts with Michigan, did not avail himself of Michigan law, and successfully challenged Michigan as the proper venue for the defendant’s underlying suit.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or used by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.